McLAUGHLIN, j.
The testatrix, Mary Mason Jones, died on the 28th of May, 1891. She left surviving her son Mason R. Jones and her daughter Mary De Trobriand. The son had been twice married, and had several children by his first wife, who were living at the time of the death of the testatrix. He also had a son. (Ren*705shaw Mason Jones) by his second wife, Louise O’Conor Jones, both of whom were living at the time of the death of the testatrix. The son Eenshaw died on the 5th of November, 1894, unmarried, and without issue, leaving, him surviving, his father, Mason, and his mother, Louise. On the 18th of February, 1899, the father, Mason, died, leaving, him surviving, his wife, Louise (the defendant Catherine L. O’Conor Jones), and several children by his first wife and . their issue. The complaint alleges that the testatrix did not specifically direct what disposition should be made of the property devised in the ninth clause of her will in case Mason should die leaving his wife, Louise, but not his son Eenshaw, surviving, and that, this "event having occurred, a doubt has arisen as to the proper construction of the ninth clause, and particularly as to the disposition to be made of the property therein specified. In the answer of the defendants Catherine L. O’Conor Jones and Mary De Trobriand, it is alleged, in substance, that Eenshaw having died before Mason, and Mason having died leaving, him surviving, his wife, Louise, the trust attempted to be created by the ninth clause of the will of the testatrix was, by reason of such facts, terminated, and that they thereby became entitled to receive the principal of said trust estate under the residuary, or tenth, clause, which reads as follows:
“Tenth. All the rest, residue, and remainder of the estate and property, both real and personal, of every kind and description, and wheresoever situated, which shall belong to me, or be subject to my disposal, at the time of my death, I give, devise, and bequeath, in fee simple and absolutely, to my son Mason R. Jones and my daughter Mary De Trobriand, to be divided between them in equal shares.”
In the answer of the other defendants (the children by the first wife of Mason and their issue) it is alleged, in substance, that under the ninth clause of the will of the testatrix they became entitled to one equal undivided half part of the estate mentioned in such clause upon the death of Mason, and by reason thereof they are now entitled to such one-half part, and that as to the title to the one remaining half part it is now vested in the plaintiffs as trustees for the benefit of Louise during her life, or until her remarriage, and, when either of such events takes place, then that title will also absolutely vest in them. The learned justice at special term, after a trial had, reached the conclusion that, by reason of the death of Eenshaw prior to the death of his father, Mason, the principal of the trust estate, upon the death of Mason (Louise being then living), was undisposed of, and the title to all of the property therein specified, under the residuary, or tenth, clause of the will, became vested in the defendants Mary De Trobriand and Catherine L. O’Conor Jones, as sole beneficiaries and legatees under the will of Mason. We are satisfied, after a careful consideration of the question presented, that the conclusion reached by the learned justice at special term was right. By reading the ninth clause of the will of the testatrix, it will be seen that the real estate therein mentioned is devised in trust to the executors named, for the life of the son Mason, during which time the trustees are to receive the rents, issues, and profits, and apply one half thereof to the use of Mason during his *706life, and the other half to the use of his wife, Louise, during his life, and, in case of her death prior to that of Mason, then the half given to her is to go to him. This trust, manifestly, was measured by,' and depended upon, the life of Mason. It terminated upon his death, and, of course, cannot be involved in any way in the determination of the question presented by this controversy.
After the death of Mason, the testatrix desired to dispose of the trust estate in several ways, such disposition, however, to depend upon and be determined by the circumstances existing at the time of his death: (1) She provides that, “from and after the death of my said son, if he shall leave, him surviving, his said wife, Louise O’Conor Jones, and their son Renshaw Mason Jones,” the trustees are to continue to hold one half of the trust estate until the death or remarriage of Louise, for her benefit, and, upon her death or remarriage, they are to convey such half to Renshaw, if he be then living, or to his issue, if he shall be then dead leaving issue him surviving, or, in default thereof, to the children of Mason by his first wife. The other half is to be held for the benefit of Renshaw during his life, the remainder to his surviving issue, or, in default thereof, to the issue of Mason by Ms first wife. From this provision it is clear that the trust attempted to be created for the lives of Louise and Renshaw could only have effect or come into existence at all upon the death of Mason, he leaving, him surviving, both his wife, Louise, and their son Renshaw,—an event which did not occur. This trust, therefore, never took effect, and the remainders which depended upon it never came into existence. (2) The testatrix next provides that, “if my said son Mason R. Jones shall survive the said Louise O’Conor Jones, and at his death shall leave, him surviving, Ms said son Renshaw Mason Jones,” the trustees are to continue to hold the trust estate for the benefit of Renshaw during his life, with the remainder to his issue, or, if he shall die without issue, then the remainder to the issue of Mason by his first wife. This provision, however, like the preceding one, depended upon circumstances which never existed, viz. the survival of Mason after the death of Ms wife, Louise, and at Ms death leaving, him surviving, his son Renshaw. (3) According to the final provision, it is provided that “if, before the death of my said son, the said Louise O’Conor Jones shall have died, and the said Renshaw Mason Jones shall also have died,” the trustees are—First, to convey said trust estate to the issue of Renshaw in equal shares, if he leave issue him surviving; or, second, if he died without surviving issue, then to convey the same to the issue of Mason by his first wife. These events have not occurred, and manifestly a claim cannot be successfully made that any interest could be acquired by the appellants under or by virtue thereof. Both of the remainders created by them are dependent upon the death of Louise and the death of Renshaw before that of Mason, an event which did not occur. ■
We have thus referred at some length to the different provisions of the ninth clause of the will of the testatrix, for the purpose of showing, as clearly as possible, that the circumstances upon which the issue by the first wife and their issue could, by any possibility, *707acquire an interest in the trust estate, have not occurred, and for that reason they are not entitled to receive any of the property therein specified or any interest therein. A consideration of this clause of the will of the testatrix cannot fail to impress one with the fact that she intended that the children and their issue of the first marriage should not have any interest in her property unless the conditions set out in such clause existed. If we are right in this, then it necessarily follows that the court at special term properly construed this clause of her will. The construction to be placed upon a will is always to be determined by the intent of the testator, if. such intent can be ascertained. This is a fundamental rule, and the rule is equally fundamental that effect is to be given to that intent, if it can be done without contravening a settled rule of construction or a statute of the state.
To aid us in arriving at the intent of the testatrix, counsel for the respective parties have called our attention to many authorities, to which we deem it unnecessary to refer in this opinion, further than to say that we have examined them. In construing a will, authorities furnish little aid. Each case must necessarily stand by itself, and its proper construction can only be determined from the words there used.
Here, in the view which we have taken, the intent of the testatrix seems plain. She intended that upon the death of Mason the trust created by the ninth clause should terminate, and the property therein mentioned should pass under the tenth, or residuary, clause of her will, unless (1) Mason left, him surviving, both his wife, Louise, and his son Eenshaw; or (2) unless he left, him surviving, only his son Eenshaw; or (3) unless he left, him surviving, neither his wife, Louise, nor his son Eenshaw. Upon the occurrence of some one of these three contingencies, the trust under which the appellants could become entitled to any interest in the property specified in this clause was dependent. Neither title nor interest in the trust estate could be acquired by any one under this clause of her will, unless one, at least, of these three events occurred; and, none of them having occurred, it follows that upon the death of Mason the property mentioned in the ninth clause was undisposed of, and passed under the tenth, or residuary, clause, to Mary De Trobriand, and to the defendant Catherine L. O’Conor Jones, as sole surviving beneficiary under the will of Mason.
The judgment is right, and must be affirmed, with costs to each respondent appearing by a separate attorney, payable out of the estate. All concur.